Citation Nr: 0104349
Decision Date: 02/12/01	Archive Date: 04/17/01

DOCKET NO. 99-03 665A              DATE FEB 12, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to a disability rating greater than 20 percent for
complex partial seizure disorder. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Michelle L. Nelsen, Counsel 

INTRODUCTION 

The veteran had active duty from December 1995 to August 1998.    

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The case returns to the Board following a remand to the RO in June
2000.

REMAND

Pursuant to the Board's remand, the RO wrote the veteran in July
2000 and asked him to provide his employment history since his
separation from service. Also, the veteran was scheduled for a VA
neurology examination through an associated medical service. The
veteran did not respond to the RO's July 2000 inquiry. In addition,
the RO received a notice from the medical service that the veteran
failed to report for the examination scheduled in August 2000.

Both the RO's July 2000 letter and the July 2000 letter from the
medical service advising the veteran of the date and time of the
examination were sent to the address provided by the veteran in
June 1999, his last communication with the RO prior to the
certification of the appeal to the Board. However, correspondence
from the veteran received at the RO in February 2000 shows a new
address. Therefore, it is unclear whether the veteran actually
received the correspondence in question. The Board acknowledges
that there is no indication that the RO's July 2000 letter was
returned. However, there is no means for the Board to discern
whether the medical center's July 2000 notice was returned as
undeliverable. In any event, neither letter was mailed to the
veteran's most current address. A remand is required so that this
error may be corrected and to allow the veteran the opportunity to
further support his claim.

Finally, the Board observes that recently enacted legislation has,
inter alia, enhanced VA's duty to assist a veteran in developing
facts pertinent to his claim and expanded on VA's duty to notify
the veteran and his representative, if any, concerning certain
aspects of claim development. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits
and

- 2 -

Health Care Improvement Act of 2000, Pub. L. No. 106-419, 104
(2000). On remand, the RO should review the claims folder and
ensure compliance with the new law as necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should review the claims folder and take any other steps
necessary to ascertain the veteran's current address and ensure
that all correspondence is properly addressed.

2. The veteran should be afforded a VA neurology examination to
determine the nature and severity of his service-connected complex
partial seizure disorder. The claimsfolder and a copy of this
Remand should be made available to the examiner for review before
and during the examination. The final examination report should
reflect whether a review of the entire claims folder was
accomplished

All necessary tests and studies should be performed and all
clinical manifestations should be reported in detail. Based on
examination and review of the claims folder, the examiner is
requested to render an opinion as to whether the veteran
predominantly suffers from major or minor seizures as defined by
the criteria above, and to identify the frequency of the veteran's
seizures. The examiner must provide a complete rationale for all
conclusions reached and opinions expressed

3. The veteran is hereby advised that failure to report for a
scheduled VA examination without good cause shown may have adverse
consequences for his claim.

- 3 -

4. The RO should contact the veteran to obtain a history of
employment since his separation from service in August 1998. If
that history includes unemployment, the RO should undertake full
and complete development to ascertain whether the seizure disorder
is the determining factor in the veteran's ability to obtain
employment. An economic and social survey should be secured if
necessary to obtain all relevant facts. The RO's attention is
directed to 38 C.F.R. 4.124a, Notes 1-4 (2000).

4. After completing any necessary notice or development action in
addition to that specified above, the RO should readjudicate the
veteran's claim for a disability rating greater than 20 percent for
complex partial seizure disorder. If the disposition remains
unfavorable to the veteran, the RO should furnish the veteran and
his representative a supplemental statement of the case and afford
the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for final
appellate review, if in order. The Board intimates no opinion as to
the ultimate outcome of the veteran's claim. The veteran has the
right to submit additional evidence and argument on the matter or
matters the Board has remanded to the RO. Kutscherousky v. West, 12
Vet. App. 369 (1999). No action is required of the veteran until
notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

4 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

V. L. Jordan 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 - 



